Citation Nr: 1808252	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent from July 23, 2008 to December 20, 2015 for lumbar degenerative disc and joint disease with a herniated nucleus pulposus at L4-5, L5-S1.  

2. Entitlement to an initial evaluation in excess of 20 percent since December 21, 2015 for lumbar degenerative disc and joint disease with a herniated nucleus pulposus at L4-5, L5-S1.  

3. Entitlement to service connection for a right hip disorder, to include secondary to lumbar degenerative disc and joint disease with a herniated nucleus pulposus at L4-5, L5-S1.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to December 1982.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran testified before the undersigned in January 2015.  The case was remanded in November 2015 for further development.

In December 2015, the evaluation for lumbar degenerative disc and joint disease with a herniated nucleus pulposus at L4-5, L5-S1 was increased to 20 percent effective December 21, 2015.  Since that rating is less than the maximum benefit available, the appeal of that issue is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar Disability

The Veteran claims entitlement to higher initial ratings for his lumbar degenerative disc and joint disease with a herniated nucleus pulposus at L4-5, L5-S1.  After examining the record the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012). In this regard, the United States Court of Appeals for Veterans Claims held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  
 
In this case, while an April 2017 VA examination report includes one set of range of motion findings, those findings do not specify whether such findings reflect active or passive motion.  The VA examination report does not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In addition, the April 2017 VA examination report indicated that passive range of motion testing and evidence of pain when the joint is used in nonweight bearing findings are not required for spine examinations.  In light of the Court's holding in Correia, however, this examination report fails to satisfy the requirements of 38 C.F.R. § 4.59, and the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.

Right Hip Disability
 
The Veteran contends that he is entitled to service connection for a right hip disability, to include as secondary to his lumbar degenerative disc and joint disease.  In this regard, the evidence shows that the Veteran was in a motor vehicle accident in 1992, and he reports right hip symptoms for approximately 15 years.  
 
The Veteran was afforded VA examinations in September 2013 and April 2017, however, the opinions provided by the examiners are inadequate.  Specifically, in September 2013 the examiner opined that the right hip disability was not aggravated beyond its natural progression by the Veteran's lumbar disability, because right hip trauma caused disease itself.  This did not address, however, whether the Veteran's right hip disability was aggravated by his lumbar spine disability.  

In April 2017, the VA examiner opined that the right hip disability was less likely than not incurred in or caused by the Veteran's lumbar spine disability finding that the hip disorder was related to a postservice auto accident.  Again, this does not indicate whether the Veteran's right hip disability has been aggravated since the accident by his lumbar spine disability.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examiner failed to address the question posed by the remand instructions of the Board, remand is warranted to obtain a VA examination which addresses whether it is at least as likely as not that Veteran's right hip disability is aggravated by his service-connected lumbar spine disability

Individual unemployability 

The question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is inextricably intertwined with the remanded claims.  In November 2015, the Board determined that remand was necessary in order to obtain a VA examination to determine whether the Veteran is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.  

The Board noted that the Veteran has worked as a plumber and as a truck driver.  In December 2008 the Veteran reported that he had lost his last three jobs due to worsening back pain.  The Veteran reported that he last worked as a truck driver in 2012, at which time he could not continue to be a truck driver in light of pain medications used for his lumbar spine disability.  
 
In a March 2015 private evaluation by a Dr. Teller, it was indicated that the Veteran's back pain and psychiatric symptoms caused his inability to work as truck driver, and that the appellant last worked in 2008.  The Board found that the examination report did not discuss the Veteran's more recent work, reportedly from June 2011 to September 2012 as a truck driver.  

Dr. Teller also opined that the Veteran was unable to perform full time competitive work due to disabilities secondary to his service-connected psychiatric impairment.  In addition, he opined that numerous impairments, both physical and mental, caused the Veteran to be incapable of successfully performing gainful employment.  The Board observed that "full time competitive work" does not necessarily equate with "a substantially gainful occupation" and "numerous impairments, both physical and mental" does not necessarily refer to service-connected disabilities alone.  As such, Dr. Teller's opinion did not specifically address the question of whether the Veteran was unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities alone, and in consideration of his education, level of experience and special training. Accordingly, the case was remanded to secure a medical opinion.

While the April 2017 VA examination indicated that the functional status of the Veteran's lumbar spine disability permitted physical and sedentary employment, that opinion did not address the impact of the combined effects of the lumbar disorder with the claimant's service-connected cervical disorder, tinnitus, bilateral hearing loss, and left lower extremity radiculopathy.  Additionally, the opinion did not clarify whether the Veteran is able to obtain and retain a substantially gainful occupation solely due to his lumbar disorder and his cervical disorder, tinnitus, bilateral hearing loss, and left lower extremity radiculopathy in light of his education, experience, training, and prior employment as a plumber and truck driver.

Remand is necessary in order to obtain a VA examination to determine whether the Veteran is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities.  Since the Veteran is currently evaluated at a 100 percent disability rating for an anxiety-depressive disorder, the determination as to unemployability should not include consider the impact of that psychiatric disorder.  

Finally, VA has received returned mail, to include that sent to the address last provided to VA by the Veteran.  The RO discovered an additional address in September 2017 and mailed the July 2017 Supplemental Statement of the Case to that address.  The Board notes that the Veteran has a duty to inform VA of a change in address.  

Accordingly, the case is REMANDED for the following action:

1. Request and associate with the record any pertinent outstanding VA treatment records dating since July 2017.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA orthopedic examination to determine the severity of his lumbar degenerative disc disease, and the nature and etiology of any diagnosed right hip disability.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination a physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, non-weight-bearing motion for his lumbar spine.  If the examining physician is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees, must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the physician examiner should clearly state the point in the arc of motion pain begins. 

The physician examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed right hip disorder is (i) related to service or any incident therein or (ii) caused by his lumbar degenerative disc and joint disease with herniated nucleus pulposus at L4-5, L5-S1 or (iii) aggravated by his lumbar spine disability.  A complete rationale must be provided for any opinion offered.   

3. The VA examiner must address, to include estimating per the Veteran, the point in the arc of motion at which pain limits function to include during flare-ups even if a flare-up is not observed on that day.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  A complete rationale should be provided for any opinion expressed.

4. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

